Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the Request for Continued Examination (RCE) filed on 01/07/2021. Currently, claims 1-3, 7, 9, 12-13, 15-16, 18-19 and 21-22 are pending in the application. Claims 7, 9, 13, 15-16 and 18 have been withdrawn. Claims 4-6, 8, 10-11, 14, 17, 20 and 23 have been cancelled.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3 are rejected under 35 U.S.C. 103 as being obvious over WANG et al (US 20150187858 A1) in view of Wolk et al (US 20060138945 A1).

Regarding claim 1, Figure 4 of WANG discloses a display comprising: 
a cathode (2073, [0045]); 
an anode (2043); 
organic light-emitting diode (OLED) layers (205, [0046]) formed between the cathode and the anode, wherein the organic light-emitting diode layers comprise electron layers (304 and 305, [0046]) having a first thickness and a hole transport layer (302) having a second thickness less than the first thickness (based on the Figure 4); 
a reflector layer (portion of 203 under 2113 reflecting for B pixel), wherein the anode has a top surface facing the cathode and a bottom surface facing the reflector layer; 
an additional anode (2042); and 
a portion of the reflector layer (portion of 203 under 2112 reflecting for G pixel) under the additional anode (2042).

WANG does not explicitly teach an additional reflector layer, wherein the additional 2reflector layer and the additional anode have different thicknesses.

However, Wolk is a pertinent art which teaches methods of making electroluminescent devices that include optical spacers in optical association with an electroluminescent element. Figure 1 of Wolk teaches such an electroluminescent element 20 which includes a first electrode 22, a 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the individual reflector layers along with anodes and spacers for individual pixel wherein the additional 2reflector layer and the additional anode have different thicknesses instead of the anode/spacer/reflector structure of the device of WANG in order to tune the optical cavity thickness to the wavelength of the desired emission according to the teaching of Wolk ([0009]), further the court has held that a simple substitution of one known element for another to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007). (Please see Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980)).

Regarding claim 2, Figure 4 of WANG does not teach that the display of claim 1, wherein the hole transport layer (302) has a minimum thickness allowed by a process used to manufacture the display. 

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general In re Aller, 105 USPQ 233. 

Regarding claim 3, Figure 4 of WANG does not teach that the display of claim 2, wherein the organic light-emitting diode layers further comprise a hole injection layer (301) having a minimum thickness allowed by the manufacturing process or an electron blocking layer having a minimum thickness allowed by the manufacturing process.

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 12 is rejected under 35 U.S.C. 103 as being obvious over WANG et al (US 20150187858 A1) in view of Wolk et al (US 20060138945 A1) as applied to claim 1 above, and further in view of Park et al (US 20150311463 A1).

Regarding claim 12, Figure 4 of WANG discloses that the display of claim 1, wherein the anode (2043, [0045]) is part of a first pixel (Blue) and wherein the additional anode (2042) is part of a second pixel (Green), further comprising: 
a first emissive layer (3033) formed as part of the first pixel and having a first thickness; and 
a second emissive layer (3032, [0046]) formed as part of the second pixel and having a second thickness.

WANG in view of Wolk does not tach a common electron blocking layer that is formed over the anode in the first pixel and the additional anode in the second pixel.


However, Park is a pertinent art which teaches that a common electron blocking layer is formed over the adjacent pixels in order to prevent electrons from being transmitted to the hole transmitting layer, whereby injection characteristics of the holes, which are required for the organic light emitting device, may be obtained ([0012] and [0017]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use a common electron blocking layer that is formed over the anode in the first pixel and the additional anode in the second pixel in the device of WANG according to the teaching of Park in order to prevent electrons from being transmitted to the hole transmitting layer ([0012] of Park).


Claims 19 and 21-22 are rejected under 35 U.S.C. 103 as being obvious over WANG et al (US 20150187858 A1) in view of HE et al (US 20180062034 A1).

Regarding claim 19, Figure 4 of WANG discloses an electronic device, comprising: 
control circuitry (Figure 4 is part of a display panel that includes control circuit, [0005]); and 
a display (OLED display, [0006] and [0012]), wherein the display comprises: 
a cathode  (2071/2072/2073, [0045]); 

a hole transport layer (302) between the anode and the cathode; and7
transparent optical spacers ([0035] and [0045]) sandwiched between the anode and the reflector and having different thicknesses in adjacent pixels (R/G/B pixel) of the display.  

WANG does not teach wherein the hole transport layer has a thickness optimized to reduce leakage current in the display.

However, HE is a pertinent art which teaches a light emitting device, wherein HE teaches that the thickness of the hole transport layer is optimized to reduce the leakage current and increase the life of the light emitting device ([0053]-[0054]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use a hole transport layer in the device of WANG, wherein the hole transport layer has a thickness optimized to reduce leakage current in the display according to the teaching of HE in order to increase the stability and life of the display ([0053]-[0054] of HE).

Regarding claim 21, Figure 4 of WANG in view of HE does not explicitly teach that the electronic device of claim 19, wherein the display further comprises a common electron blocking layer formed over the adjacent pixels.  


However, the Examiner takes an official notice that it is very well known in pertinent prior arts to use a common electron blocking layer formed over the adjacent pixels in order to prevent electrons from being transmitted to the hole transmitting layer ([0012] of Park, cited for claim 12 above).

Regarding claim 22, Figure 4 of WANG teaches that the electronic device of claim 19, wherein the display further comprises: organic layers (205, [0046]) formed between the cathode and the anode.

WANG does not teach wherein all of the organic layers are simultaneously formed over the adjacent pixels.  

However, this above limitation is merely a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art of WANG in view of LIM who teaches the structure as claimed. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.





Response to Arguments

Applicant’s arguments/amendments regarding the rejection of claims 1 and 19, filed on 12/17/2020 as recited in pages 9-12, have been fully considered but arguments are moot because newly added limitation to the claim (s) requires a new ground of rejection necessitated by amendments.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS, can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813
03/26/2021